43 So.3d 924 (2010)
Raymond GREEN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-1551.
District Court of Appeal of Florida, First District.
September 13, 2010.
Nancy A. Daniels, Public Defender, and Nada M. Carey, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Ian M. Cotner, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this direct criminal appeal, appellant seeks review of his convictions and sentences for trafficking in cocaine and conspiracy to traffic in cocaine. He raises only one issuethat the trial court committed reversible error when it permitted the state to display to the jury during closing arguments transcripts of recorded telephone conversations notwithstanding its earlier ruling that the transcripts would not be received as evidence because their accuracy had neither been stipulated to nor independently determined by the court *925 before trial. We agree with appellant that this was error. See Martinez v. State, 761 So.2d 1074 (Fla.2000). However, we also agree with the state that, given the other evidence of appellant's guilt, the error was harmless to the exclusion of all reasonable doubt. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986). Accordingly, we affirm.
AFFIRMED.
WEBSTER, DAVIS, and VAN NORTWICK, JJ., concur.